Motion by William F. Rothman for reinstatement to the bar as an attorney and counselor-at-law. Mr. Rothman was admitted to the bar at a term of the Appellate Division in the Second Judicial Department on April 19, 1978. By decision and order of this Court dated April 24, 2003, Mr. Rothman was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (1) (1) (i), the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against him, and the issues raised were referred to the Honorable Vincent Pizzuto, as Special Referee to hear and report. By opinion and order of this Court dated May 17, 2004, Mr. Rothman was suspended from the practice of law for a period of one year, in addition to the time lapsed under the interim order of suspension (see Matter of Rothman, 7 AD3d 62 [2004]). By decision and order on motion of this Court dated February 8, 2012, Mr. Rothman’s motion for reinstatement was held in abeyance and *701the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is, Ordered that the motion is granted; and it is further, Ordered that, effective immediately, William Frederick Rothman is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of William Frederick Rothman to the roll of attorneys and counselors-at-law. Mastro, J.P., Rivera, Skelos, Dillon and Balkin, JJ., concur.